Case 19-19160-VFP   Doc 100    Filed 08/13/20 Entered 08/14/20 15:52:52         Desc Main
                              Document      Page 1 of 2




                                                       Order Filed on August 13, 2020
                                                       by Clerk
                                                       U.S. Bankruptcy Court
                                                       District of New Jersey




 DATED: August 13, 2020
Case 19-19160-VFP   Doc 100    Filed 08/13/20 Entered 08/14/20 15:52:52   Desc Main
                              Document      Page 2 of 2
